Case 5:19-cv-11812-JEL-PTM ECF No. 25 filed 07/14/20   PageID.382   Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Charles R. Runion,

                        Plaintiff,      Case No. 19-11812

v.                                      Judith E. Levy
                                        United States District Judge
Colleen Spencer,
                                        Mag. Judge Patricia T. Morris
                        Defendant.

________________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION

     Before the Court is Magistrate Judge Patricia T. Morris’ Report and

Recommendation recommending the Court deny Plaintiff’s motion to

reinstate Defendants. (ECF No. 16.) The parties were required to file

specific written objections within 14 days of service. Fed. R. Civ. P.

72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The Court has

nevertheless carefully reviewed the Report and Recommendation, and

concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (ECF No. 20) is ADOPTED; and
Case 5:19-cv-11812-JEL-PTM ECF No. 25 filed 07/14/20        PageID.383    Page 2 of 2




      Plaintiff’s motion to reinstate Defendants (ECF No. 16) is

DENIED.1

      IT IS SO ORDERED.

Dated: July 14, 2020                          s/Judith E. Levy
Ann Arbor, Michigan                           JUDITH E. LEVY
                                              United States District Judge


                        CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 14, 2020.
                                              s/William Barkholz
                                              WILLIAM BARKHOLZ
                                              Case Manager




1The parties, by failing to object to the Report and Recommendation, have waived
any further right of appeal. United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.
1981).
